                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


RUBEN GARCIA                                        §

VS.                                                 §                CIVIL ACTION NO. 9:19-CV-10

UNKNOWN BUTCHER, et al.,                            §

          MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS
               AND ADOPTING REPORT AND RECOMMENDATION
        Plaintiff, Ruben Garcia, an inmate confined at the Polunsky Unit with the Texas Department
of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against numerous defendants.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing this action pursuant to 28 U.S.C. § 1915(g).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff

filed objections to the Report and Recommendation of United States Magistrate Judge. This

requires a de novo review of the objections in relation to the pleadings and applicable law. See

FED. R. CIV. P. 72(b).

        Plaintiff’s Objections are hard to decipher. Regardless, a review of plaintiff’s Original

Complaint and Objections reveals plaintiff makes no allegation he was in imminent danger of

serious physical injury at the time he filed this lawsuit. Plaintiff complains unspecified officers

and STG gang members are interfering in the processing of his mail, in getting his medication,

and going to the law library, laundry and commissary.
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.



     So Ordered and Signed
     Aug 20, 2019




                                               2
